Citation Nr: 0034059	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The appellant had active service from January 3, 1980 to 
February 4, 1980.

This appeal arises from a July 1999 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
the appellant's claim for entitlement to service connection 
for a psychiatric disability.  He appealed this 
determination.


REMAND

According to the statement of the case (SOC) issued in 
September 1999, the appellant's claim for service connection 
for a psychiatric disability was denied on the basis that he 
had failed to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991).  In November 2000, the President of 
the United States signed into law the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. 106-475, (to be codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, and 5107).  This act introduces 
several fundamental changes into VA's adjudication process.  
In effect, this legislation did away with the requirement 
that a claimant present a well-grounded claim before the VA's 
duty to assist is invoked.  Thus, VA must assist the 
appellant in obtaining all pertinent records regarding his 
claim.  In addition, the new law requires that VA provide the 
appellant with a VA examination to establish the etiology of 
any current psychiatric disorder.  As these procedures could 
not have been followed by the RO during the pendency of this 
appeal, and as these procedures are more favorable to the 
appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

According to the appellant's service medical records, he had 
several prior hospitalizations for his psychiatric 
disability.  In a substantive appeal received in October 
1999, the appellant appears to claim that he had a pre-
existing psychiatric disability that was permanently 
(chronically) aggravated by his brief military service.  His 
pre-service psychiatric treatment is obviously pertinent to 
such a claim.  In addition, the new legislation discussed 
above requires that VA provide the appellant with an 
examination to determine the etiology of his current 
psychiatric disorder and whether it was permanently 
(chronically) aggravated by his military experiences.  It is 
felt by the Board that findings regarding the etiology of 
this disorder cannot be resolved without further competent 
medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Horowitz v. Brown, 5 Vet. App. 217 (1993) (The Board 
is not competent to render medical opinions and must obtain 
medical examinations in order to reconcile conflicting 
medical information).

The Board takes this opportunity to inform the appellant and 
his representative that a competent medical nexus opinion is 
required to substantiate his claim that his current 
psychiatric disability was aggravated during his military 
service from January 3 to February 4, 1980.  Without such 
medical evidence, his claim will likely be denied.  The Board 
further notes that it is the appellant's responsibility to 
present and support a claim for benefits, to include 
providing information on pertinent medical records and 
reporting for a requested VA examination.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the appellant, 
and request that he identify all 
healthcare providers who treated him for 
psychiatric problems prior to service and 
during the three years immediately 
following his separation from active 
duty.  Based on his response, the RO 
should attempt to procure copies of those 
treatment records which have not 
previously been obtained from identified 
treatment sources.  The RO should 
specifically attempt to obtain treatment 
records from the "Jefferson Air Force 
Base" of "Wichita, Kansas" (sic); 
McConnell Air Force Base of Wichita, 
Kansas; Reynolds Army Hospital of Ft. 
Sill, Oklahoma; the South Carolina State 
Hospital, and any other psychiatric care 
facility, dated prior to the appellant's 
entrance into military service in January 
1980.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  The RO should also request that the 
appellant identify any treatment received 
from any VA facility.  Based on his 
response, the RO should attempt to 
procure copies of all treatment records 
which have not previously been obtained 
from all identified treatment sources.  
If such records are unavailable, the 
contacted facility should be specifically 
requested to so indicate.  With respect 
to any record requested from any 
government agency, efforts to secure the 
records must continue until it is 
reasonably certain that the records in 
question do not exist or that further 
efforts would be futile.  If the RO is 
unable to secure these records, then it 
must inform the appellant of this 
circumstance in accordance with the 
itemized instructions of Paragraph 1.

3.  The appellant should be afforded the 
appropriate VA examination to determine 
the current nature and etiology of any 
demonstrated psychiatric disorder.  All 
indicated testing in this regard should 
be performed and the claims folder should 
be made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that any 
demonstrated psychiatric disability is 
the result of, or was chronically 
aggravated by, the appellant's military 
service between January 3, and February 
4, 1980.  A complete rationale for all 
opinions expressed must be provided.  The 
examiner should further discuss the 
relationship between any current 
psychiatric disability and any 
psychiatric disorder which the appellant 
had prior to his entrance into the 
military, as well as the relationship 
between any in-service psychiatric 
symptoms and any current psychiatric 
disorder.  The examination report should 
be typed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  The appellant is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the appellant does not report for 
the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO should again 
review the appellant's claim for service 
connection for a psychiatric disability.  
If any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC).  This SSOC 
must specifically inform the appellant 
and his representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claims.  See 38 U.S.C.A. § 5103(a) (West 
1991).  The appellant and representative 
should then be given the opportunity to 
respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



